Name: Commission Regulation (EC) No 312/2001 of 15 February 2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  tariff policy;  Africa;  international trade
 Date Published: nan

 Avis juridique important|32001R0312Commission Regulation (EC) No 312/2001 of 15 February 2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000 Official Journal L 046 , 16/02/2001 P. 0003 - 0004Commission Regulation (EC) No 312/2001of 15 February 2001laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/822/EC of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement(1),Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(2), as last amended by Regulation (EC) No 2826/2000(3),Whereas:(1) Decision 2000/822/EC introduces a special scheme under Article 3 of Protocol 1 of the Agreement for the import into the Community, at a zero rate of duty, of a quota of olive oil falling within CN codes 1509 and 1510, wholly obtained in Tunisia and transported direct from there to the Community.(2) The supply of olive oil to the Community market allows the proposed quantity to be disposed of in principle without disturbing the market, provided that the imports are not concentrated in a short period of the marketing year but are instead staggered between January and October. Provision should be made for import licences to be issued in the period in question according to a monthly schedule.(3) For the sound management of the quantity in question, a mechanism must be created that encourages the operators to return immediately to the issuing agency licences that they will not use. It is also necessary to create a mechanism encouraging the operators to return the licences to the issuing agency after their date of expiry so that the unused quantities can be re-used.(4) Oil imported from Tunisia under the special scheme may not exceed a given quantity. Therefore, the tolerance laid down in Article 8 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(4) should not be applied.(5) Special detailed rules relating to the imports should be laid down. It is necessary in particular to fix the term of validity of the licences and the amount of the applicable security, notwithstanding Article 3 of Commission Regulation (EC) No 1476/95(5).(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oil and Fats,HAS ADOPTED THIS REGULATION:Article 11. From 1 January each year, the quota of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90 wholly obtained in Tunisia and transported direct from that country to the Community, which is provided for in Article 3 of Protocol 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, may be imported at a zero rate of duty. The import licences shall be issued up to the quota limit laid down for each year.2. For each year and without prejudice to the limit laid down for the tariff quota bearing the serial No 09.4032, licences may be issued in accordance with the conditions laid down in the first paragraph, up to a limit of:- 1000 tonnes for each month of January and February,- 4000 tonnes for the month of March,- 8000 tonnes for the month of April,- 10000 tonnes for each month from May to October.If one of the monthly quantities referred to in the preceding paragraph is not used entirely in the month in question, what remains of this quantity can be used the following month, once the quantity for that month has been exhausted, but may not be carried over thereafter.3. For the purposes of calculating the quantity authorised each month, where a week begins in one month and finishes in the following month, it must be considered part of the month in which the Thursday falls.Article 21. With a view to applying the exemption from customs duty referred to in Article 1, importers must submit an import licence application to the competent authorities of the Member States. Such applications must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter.2. Import licence applications must be submitted on Mondays and Tuesdays of each week and the Member States shall notify the Commission the following working day of the information contained therein.3. The Commission shall draw up a weekly total of the quantities for which import licences have been submitted. Where there is a risk of the monthly quota being exhausted, the Commission shall limit the issue of licences in proportion to the quantity available and, if appropriate, shall inform the Member States that the maximum quantity laid down for the year has been reached.4. The licences shall be issued on the third working day following that of the notification referred to in paragraph 2, provided that the Commission has not taken any measures within that period.Article 31. Import licences as provided for in Article 1(1) shall be valid for 60 days from the date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000.2. Section 20 of import licences as provided for in Article 1(2) shall bear one of the following entries:"Derecho de aduana fijado por la DecisiÃ ³n 2000/822/CE del ConsejoTold fastsat ved RÃ ¥dets afgÃ ¸relse 2000/822/EFZoll gemÃ ¤Ã  Beschluss 2000/822/EG des RatesÃ Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ±ÃÃ Ã Ã ±Ã Ã · Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã 2000/822/Ã Ã Customs duty fixed by Council Decision 2000/822/ECDroit de douane fixÃ © par la dÃ ©cision du Conseil 2000/822/CEDazio doganale fissato dalla decisione 2000/822/CE del ConsiglioBij Besluit 2000/822/EG van de Raad vastgesteld douanerechtDireito aduaneiro fixado pela DecisÃ £o 2000/822/CE do ConselhoNeuvoston pÃ ¤Ã ¤tÃ ¶ksessÃ ¤ 2000/822/EY vahvistettu tulliTull faststÃ ¤lld genom rÃ ¥dets beslut 2000/822/EG"3. Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the quantity released for free circulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure "0" shall be entered in section 19 of the licence to that end.Article 41. Notwithstanding Regulation (EC) No 1476/95, the security for import licences shall be EUR 15 per 100 kg net.2. Notwithstanding Article 35(2) of Regulation (EC) No 1291/2000:- if the licence is returned to the issuing agency within the period corresponding to the first two thirds of its validity, the security forfeit shall be reduced by 40 %,- if the licence is returned to the issuing agency within the period corresponding to the last third of its validity, or within 15 days of its expiry, the security forfeit shall be reduced by 25 %.3. Notwithstanding the restrictions on quantity in Article 1, the quantities on licences returned in accordance with paragraph 2 can be reallocated. When notifying the weekly quantities referred to in Article 2(2), the competent national authorities shall also notify the Commission of the quantities for which licences have been returned since the date of the previous notification to this effect.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 336, 30.12.2000, p. 92.(2) OJ 172, 30.9.1966, p. 3025/66.(3) OJ L 328, 23.12.2000, p. 2.(4) OJ L 152, 24.6.2000, p. 1.(5) OJ L 145, 29.6.1995, p. 35.